UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2008 OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-14225 HNI Corporation (Exact name of registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at September 27, 2008 44,256,205 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets September 27, 2008, and December 29, 2007 3 Condensed Consolidated Statements of Income Three Months Ended September 27, 2008, and September 29, 2007 5 Condensed Consolidated Statements of Income Nine Months Ended September 27, 2008, and September 29, 2007 6 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 27, 2008, and September 29, 2007 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities - None - Item 4.Submission of Matters to a Vote of Security Holders - None - Item 5.Other Information – None - Item 6.Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Sep. 27, 2008 (Unaudited) Dec. 29, 2007 ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ 27,228 $ 33,881 Short-term investments 9,550 9,900 Receivables 300,069 288,777 Inventories (Note C) 109,439 108,541 Deferred income taxes 17,706 17,828 Prepaid expenses and other current assets 30,182 30,145 Total Current Assets 494,174 489,072 PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements 23,720 23,805 Buildings 271,020 268,650 Machinery and equipment 511,780 501,950 Construction in progress 31,968 25,858 838,488 820,263 Less accumulated depreciation 522,952 514,832 Net Property, Plant, and Equipment 315,536 305,431 GOODWILL 273,835 256,834 OTHER ASSETS 192,655 155,639 Total Assets $ 1,276,200 $ 1,206,976 See accompanying Notes to Condensed Consolidated Financial Statements. 3 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Sep. 27, 2008 (Unaudited) Dec. 29, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ 372,220 $ 367,320 Note payable and current maturities of long-termdebt and capital lease obligations 49,483 14,715 Current maturities of other long-term obligations 326 2,426 Total Current Liabilities 422,029 384,461 LONG-TERM DEBT 317,300 280,315 CAPITAL LEASE OBLIGATIONS 81 776 OTHER LONG-TERM LIABILITIES 56,643 55,843 DEFERRED INCOME TAXES 27,611 26,672 MINORITY INTEREST IN SUBSIDIARY 152 1 SHAREHOLDERS' EQUITY Capital Stock: Preferred, $1 par value, authorized 2,000,000shares, no shares outstanding - - Common, $1 par value, authorized200,000,000 shares, outstanding - 44,256 44,835 September 27, 2008 – 44,256,205 shares; Dec. 29, 2007 – 44,834,519 shares Additional paid-in capital 4,831 3,152 Retained earnings 401,379 410,075 Accumulated other comprehensive income 1,918 846 Total Shareholders' Equity 452,384 458,908 Total Liabilities and Shareholders' Equity $ 1,276,200 $ 1,206,976 See accompanying Notes to Condensed Consolidated Financial Statements. 4 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Sep. 27, 2008 Sep. 29, 2007 (In thousands, except share and per share data) Net sales $ 663,141 $ 674,628 Cost of sales 438,423 434,385 Gross profit 224,718 240,243 Selling and administrative expenses 189,577 176,904 Restructuring and impairment 1,497 4,264 Operating income 33,644 59,075 Interest income 208 326 Interest expense 4,245 4,815 Earnings from continuing operations before income taxes andminority interest 29,607 54,586 Income taxes 10,107 19,342 Earnings from continuing operations before minority interest 19,500 35,224 Minority interest in earnings of subsidiary 11 (63 ) Net income $ 19,489 $ 35,307 Net income per common share – basic $ 0.44 $ 0.76 Average number of common shares outstanding – basic 44,213,017 46,256,366 Net income per common share – diluted $ 0.44 $ 0.76 Average number of common shares outstanding – diluted 44,340,220 46,486,724 Cash dividends per common share $ 0.215 $ 0.195 See accompanying Notes to Condensed Consolidated Financial Statements. 5 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine Months Ended Sep. 27, 2008 Sep. 29, 2007 (In thousands, except share and per share data) Net sales $ 1,839,638 $ 1,901,988 Cost of sales 1,221,439 1,239,408 Gross profit 618,199 662,580 Selling and administrative expenses 544,805 517,277 Restructuring and impairment 4,344 4,856 Operating income 69,050 140,447 Interest income 846 774 Interest expense 12,481 13,877 Earnings from continuing operations before income taxes andminority interest 57,415 127,344 Income taxes 20,382 45,109 Earnings from continuing operations before minority interest 37,033 82,235 Minority interest in earnings of subsidiary 98 (116 ) Income from continuing operations 36,935 82,351 Discontinued operations, less applicable taxes - 514 Net income $ 36,935 $ 82,865 Net income from continuing operations – basic $ 0.83 $ 1.75 Net income from discontinued operations – basic - $ 0.01 Net income per common share – basic $ 0.83 $ 1.76 Average number of common shares outstanding – basic 44,327,939 47,062,887 Net income from continuing operations – diluted $ 0.83 $ 1.74 Net income from discontinued operations – diluted - $ 0.01 Net income per common share – diluted $ 0.83 $ 1.75 Average number of common shares outstanding – diluted 44,453,445 47,298,590 Cash dividends per common share $ 0.645 $ 0.585 See accompanying Notes to Condensed Consolidated Financial Statements. 6 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended Sep. 27, 2008 Sep. 29, 2007 (In thousands) Net Cash Flows From (To) Operating Activities: Net income $ 36,935 $ 82,865 Noncash items included in net income: Depreciation and amortization 52,407 50,796 Other postretirement and post employmentbenefits 1,132 1,599 Stock-based compensation 1,373 2,784 Excess tax benefits from stock compensation (11 ) (816 ) Deferred income taxes 1,196 (7,711 ) (Gain)/Loss on sale, retirement and impairment oflong-lived assets and intangibles 1,346 (2,027 ) Stock issued to retirement plan 6,592 6,611 Other – net 1,952 209 Net increase (decrease) in non-cash operatingassets and liabilities 4,213 44,770 Increase (decrease) in other liabilities (2,537 ) (821 ) Net cash flows from (to) operating activities 104,598 178,259 Net Cash Flows From (To) Investing Activities: Capital expenditures (53,664 ) (41,699 ) Proceeds from sale of property, plant and equipment 1,009 11,957 Capitalized software (926 ) (48 ) Acquisition spending, net of cash acquired (75,479 ) (4,266 ) Short-term investments – net (250 ) - Purchase of long-term investments (10,531 ) (20,517 ) Sales or maturities of long-term investments 12,758 17,467 Other – net - 294 Net cash flows from (to) investing activities (127,083 ) (36,812 ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporationcommon stock 3,251 8,396 Purchase of HNI Corporation common stock (28,553 ) (102,045 ) Excess tax benefits from stock compensation 11 816 Proceeds from long-term debt 306,000 174,569 Payments of note and long-term debt and otherfinancing (236,298 ) (196,394 ) Dividends paid (28,579 ) (27,523 ) Net cash flows from (to) financing activities 15,832 (142,181 ) Net increase (decrease) in cash andcash equivalents (6,653 ) (734 ) Cash and cash equivalents at beginning of period 33,881 28,077 Cash and cash equivalents at end of period $ 27,228 $ 27,343 See accompanying Notes to Condensed Consolidated Financial Statements. 7 HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 27, 2008 Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The December 29, 2007 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month and nine-month periods ended September 27, 2008 are not necessarily indicative of the results that may be expected for the year ending January 3, 2009.For further information, refer to the consolidated financial statements and footnotes included in HNI Corporation's (the "Corporation") annual report on Form 10-K for the year ended December 29, 2007. Note B.
